Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 13-15 and 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Teshome et al. (US 20190335564 A1).
In regards to claim 8, Teshome teaches a method for controlling conditions within a space using a system comprising a ceiling fan and a plurality of peripheral devices (Paragraphs 7, 13).   Teshome’s method comprises Teshome modified teaches  IoT controllers 14 so that ambience lighting enhances the gaming experience. For example, as the game progresses, ambience lighting control adjusts to create a mixed reality presentation that matches the game progress and situation. For instance, if a player in the game enters a cave, the gaming application commands IoT controllers 14 to transition to a low light or dark environment in the room where the end user is playing to create an environment that matches the game presentation. In alternative situations, player moods or health may be enhanced based on game progression and situation, such as by making viewing around the room more difficult as the player health deteriorates during the game. Although the example embodiment describes implementation with a gaming application, in alternative embodiments, ambience lighting may instead leverage other entertainment applications, communication applications or calendars by adapting illumination to an environment for each application, such as by dimming lights when casting a movie to a television. For instance, machine learning adapts ambience lighting to an end user based upon applications executed by the end user, inputs made by the end user and environmental conditions (Paragraph 16).  In other words, Teshome’s method teaches obtaining, by one or more control devices of the ceiling fan, data indicative of a mood of a user within the space; furthermore, determining, by the one or more control devices, a mood profile for the space based, at least in part, on the data indicative of the mood of the user within the space; and providing, by the one or more control devices, one or more control signals to control operation of one or more of the peripheral devices of the system according to the mood profile.
In regards to claim 9, Teshome teaches IoT controllers 14 so that ambience lighting enhances the gaming experience. For example, as the game progresses, ambience lighting control adjusts to create a mixed reality presentation that matches the game progress and situation. For instance, if a player in the game enters a cave, the gaming application commands IoT controllers 14 to transition to a low light or dark environment in the room where the end user is playing to create an environment that matches the game presentation. In alternative situations, player moods or health may be enhanced based on game progression and situation, such as by making viewing around the room more difficult as the player health deteriorates during the game. Although the example embodiment describes implementation with a gaming application, in alternative embodiments, ambience lighting may instead leverage other entertainment applications, communication applications or calendars by adapting illumination to an environment for each application, such as by dimming lights when casting a movie to a television. For instance, machine learning adapts ambience lighting to an end user based upon applications executed by the end user, inputs made by the end user and environmental conditions (Paragraph 16).  In other words, Teshome modified teaches obtaining data indicative of a user request for a selected mood profile as it pertains to the form of entertainment selected by the user, such as video games ) from a plurality of predefined mood profiles for the space; and provide the one or more control signals to control operation of one or more of the plurality peripheral devices according to the selected mood profile for the space (control signals then control sensors and devices in the user environment to adjust the setting to suit the specific mood of the selected game or show selected by the user).

In regards to claim 10, as disclosed above in claim 9, Teshome teaches obtaining data indicative of a user request for a selected mood profile as it pertains to the form of entertainment selected by the user, (such as video games ) from a plurality of predefined mood profiles for the space; and provide the one or more control signals to control operation of one or more of the plurality peripheral devices according to the selected mood profile for the space (control signals then control sensors and devices in the user environment to adjust the setting to suit the specific mood of the selected game or show selected by the user) (Paragraph 16).
In regards to claim 11, Teshome teaches one or more of the plurality of peripheral devices comprise at least one of an air freshener dispenser and a light source (Paragraph 16).
In regards to claim 13, Teshome teaches the one or more control signals are associated with adjusting one or more characteristics of a light output of the light source according to the mood profile (Paragraphs 16, 19).
In regards to claim 14, Teshome teaches the one or more characteristic of the light output include a color of the light output (Paragraph 17; Claim 16).
In regards to claim 15, Teshome teaches obtaining data indicative of a mood of a user within the space comprises obtaining, by the one or more control devices, the data from one or more sensors within the space (Paragraph 16).
In regards to claim 17, Teshome teaches the data comprises audio data indicative of the mood of the user (Paragraph 15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshome et al. (US 20190335564 A1) in view of Fadell et al. (US 20160259308 A1).
In regards to claim 1,  Teshome et al. teaches a ceiling fan  for a space, the ceiling fan comprising a first  communication interface configured to provide communication between a ceiling fan and a plurality of peripheral devices over a local network (Paragraphs 7, 13).  Teshome also teaches one or more control devices configured to provide one or more control signals to control operation of one or more of the peripheral devices (Paragraphs 5, 7).  Teshome fails to teach  a second communication interface configured to provide communications between the ceiling fan and an external network.  Fadell on the other hand teaches  a second communication interface configured to provide communications between the ceiling fan and an external network, i.e. communicating with a smart phone by way of cellular network (Paragraph 134, 144).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fadell’s teaching with Teshome’s teaching in order to enable effective communication and notification to a user to via an external network device such as a cellular phone.
In regards to claim 2, Teshome modified teaches IoT controllers 14 so that ambience lighting enhances the gaming experience. For example, as the game progresses, ambience lighting control adjusts to create a mixed reality presentation that matches the game progress and situation. For instance, if a player in the game enters a cave, the gaming application commands IoT controllers 14 to transition to a low light or dark environment in the room where the end user is playing to create an environment that matches the game presentation. In alternative situations, player moods or health may be enhanced based on game progression and situation, such as by making viewing around the room more difficult as the player health deteriorates during the game. Although the example embodiment describes implementation with a gaming application, in alternative embodiments, ambience lighting may instead leverage other entertainment applications, communication applications or calendars by adapting illumination to an environment for each application, such as by dimming lights when casting a movie to a television. For instance, machine learning adapts ambience lighting to an end user based upon applications executed by the end user, inputs made by the end user and environmental conditions (Paragraph 16).  In other words, Teshome modified teaches obtaining data indicative of a user request for a selected mood profile as it pertains to the form of entertainment selected by the user, such as video games ) from a plurality of predefined mood profiles for the space; and provide the one or more control signals to control operation of one or more of the plurality peripheral devices according to the selected mood profile for the space (control signals then control sensors and devices in the user environment to adjust the setting to suit the specific mood of the selected game or show selected by the user).
In regards to claim 3, Teshome modified  teaches the one or more control devices are further configured to: obtain, via one or more sensors within the space, data indicative of a mood of a user present within the space; determine a mood profile for the space based, at least in part, on the data indicative of the mood of the user; and provide the one or more control signals to control operation of one or more of the plurality of peripheral devices according to the mood profile (Paragraph 16), i.e. a user may select a gaming experience and as such a mood is set accordingly to game experience, to which one or more sensors within the space/ environment obtain the specific mood required for the gaming experience.  Once this is done, control signals may be transmitted to adjust the lighting, temperature and other devices in order to accurately acquire the desired mood.
In regards to claim 4, Teshome modified teaches the data comprises audio data associated with one or more verbal cues indicative of the mood of the user (Paragraph 15).
In regards to claim 5, Teshome modified teaches the local network comprises a Bluetooth network (Paragraph 19).  Fadell further teaches the external network comprises a Wi-fi network or a cellular network (Paragraph 134, 144).
In regards to claim 6, Teshome modified teaches the ceiling fan comprises one or more light sources configured to illuminate the space  (Paragraph 19).  Furthermore, Fadell teaches the ceiling fan comprises one or more light sources configured to illuminate the space (Paragraph 83).
In regards to claim 16, Teshome fails to teach obtaining data indicative of a mood of a user within the space comprises obtaining, by the one or more control devices, the data from one or more sensors within the space.  Fadell on the other hand teaches obtaining data indicative of a mood of a user within the space comprises obtaining, by the one or more control devices, the data from one or more sensors within the space (Paragraph 66).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fadell’s teaching with Teshome’s teaching in order retrieve user command and audio mood of the user in order to control the device in the environment to effectively match the user’s mood.
In regards to claim 18, Teshome fails to teach determining the mood profile for the space comprises: processing, by the one or more control devices, the audio data to determine the mood profile for the space.  Fadell  on the other hand teaches determining the mood profile for the space comprises: processing, by the one or more control devices, the audio data to determine the mood profile for the space (Paragraph 74), i.e. another example, based on the detection of a particular person, animal or object (e.g., a child, pet or lost object), the high-power processor 20 may initiate an audio or visual indicator of where the person, animal or object is or may initiate an alarm or security feature if an unrecognized person is detected under certain conditions (e.g., at night or when lights are off); a hazardous mood is detected and triggers an alarm condition as a result.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fadell’s teaching with Teshome’s teaching in order to enable the control of peripheral devices according to the mood captured by audio data.
In regards to claim 19, Teshome teaches system for controlling conditions in a space, the system comprising: a plurality of peripheral devices (Abstract; Paragraphs 5, 7). Teshome also teaches a ceiling fan comprising: a first communication interface configured to provide communication between the plurality of peripheral devices and the ceiling fan over a local network (Paragraphs 7, 13). 
Teshome fails to teach a second communication interface configured to provide communications between the ceiling fan and an external network; and one or more control devices configured to provide one or more control signals over the local network to control operation of the plurality of peripheral devices.
Fadell on the other hand, teaches a second communication interface configured to provide communications between the ceiling fan and an external network; and one or more control devices configured to provide one or more control signals over the local network to control operation of the plurality of peripheral devices, i.e. communicating with a smart phone by way of cellular network (Paragraph 134, 144).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fadell’s teaching with Teshome’s teaching in order to enable effective communication and notification to a user to via an external network device such as a cellular phone.
In regards to claim 20, Teshome modified teaches IoT controllers 14 so that ambience lighting enhances the gaming experience. For example, as the game progresses, ambience lighting control adjusts to create a mixed reality presentation that matches the game progress and situation. For instance, if a player in the game enters a cave, the gaming application commands IoT controllers 14 to transition to a low light or dark environment in the room where the end user is playing to create an environment that matches the game presentation. In alternative situations, player moods or health may be enhanced based on game progression and situation, such as by making viewing around the room more difficult as the player health deteriorates during the game. Although the example embodiment describes implementation with a gaming application, in alternative embodiments, ambience lighting may instead leverage other entertainment applications, communication applications or calendars by adapting illumination to an environment for each application, such as by dimming lights when casting a movie to a television. For instance, machine learning adapts ambience lighting to an end user based upon applications executed by the end user, inputs made by the end user and environmental conditions (Paragraph 16).  In other words, Teshome modified teaches obtaining data indicative of a user request for a selected mood profile as it pertains to the form of entertainment selected by the user, such as video games ) from a plurality of predefined mood profiles for the space; and provide the one or more control signals to control operation of one or more of the plurality peripheral devices according to the selected mood profile for the space (control signals then control sensors and devices in the user environment to adjust the setting to suit the specific mood of the selected game or show selected by the user).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshome et al. (US 20190335564 A1) in view of Fadell et al. (US 20160259308 A1) as applied to claim 1 above, and further in view of Monteith et al. (US 20190186496 A1).
In regards to claim 7, Teshome is silent to specifically teach one or more fan blades; and a motor operatively coupled to the one or more fan blades, the motor configured to drive rotation of the one or more fan blades.  Monteith on the other hand teaches one or more fan blades; and a motor operatively coupled to the one or more fan blades, the motor configured to drive rotation of the one or more fan blades (Paragraph 28).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Monteith with Teshome modified in order to enable the seamless control and unction of a remote controlled ceiling fan.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshome et al. (US 20190335564 A1) in view of Flaherty et al. (US 20150369503 A1).
In regards to claim 12, Teshome modified fails to teach the one or more control signals are associated with controlling operation of the air freshener dispenser to dispense air freshener having a scent corresponding to the mood profile.  Flaherty on the other hand teaches the one or more control signals are associated with controlling operation of the air freshener dispenser to dispense air freshener having a scent (Paragraph 45).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Flaherty’s teaching with Teshome’s teaching of controlling the environmental devices in accordance to the mood in order effectively emit the accurate scent in conjunction with the environmental mood setting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                           

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685